Citation Nr: 1704390	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  12-31 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability evaluation of greater than 10 percent for right knee osteoarthritis.

2.  Entitlement to a disability evaluation of greater than 10 percent for left knee osteoarthritis.

3.  Service connection for a right ankle disability, to include right ankle derangement of anterior talar-fibular ligament, to also include as secondary to service-connected right knee osteoarthritis.

4.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has timely appealed the above issues.

The Board has expanded the Veteran's claim to encompass all right ankle disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's substantive appeal, VA Form 9, she indicated that she wanted a Board videoconference hearing.  On December 24, 2014, VA notified the Veteran that her Board hearing was scheduled for February 6, 2015.  VA informed the Veteran that she should let VA know if she wanted a personal hearing before a traveling member of the Board instead of a videoconference hearing.  On January 29, 2015, VA received a letter from the Veteran stating that due to new and reoccurring health issues, traveling was not feasible.  Instead of a videoconference hearing, she requested a personal hearing before a traveling member of the Board.  VA did not respond to the Veteran's request, and she did not appear for her scheduled hearing.

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Board finds good cause to remand this case to schedule another Board hearing.  38 C.F.R. § 20.704(c).  

Given her statement that she cannot travel, it appears that the Veteran may not be aware of how a personal hearing before a traveling member of the Board is conducted.  It is important for VA to inform the Veteran that both a videoconference and a personal hearing before a member of the Board require her to travel to her local VA office.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter regarding her request for a personal hearing before a member of the Board.  Explain that both a videoconference and a personal hearing require the Veteran to travel to the VA facility to participate in the hearing and request that the Veteran clarify if she would like to be scheduled for a videoconference or personal hearing, or if she no longer wished to participate in a hearing given her previous indication that traveling was not feasible due to her health issues.  

2.  If the Veteran responds that she wishes to participate in either a videoconference or personal hearing before a member of the Board, the AOJ should schedule such hearing and notify the Veteran of the date, place and time of such hearing.  A copy of the hearing notice sent to the Veteran should be placed in the claims file.   

3.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the AOJ should take any appropriate action necessary and the appeal should be returned to the Board for further review if any benefit sought is not granted in full.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



